Exhibit 1(b) CERTIFICATION EVIDENCING AMENDMENT WHEREAS, Section 11.3(c) of the Agreement and Declaration of Trust for each of the BlackRock closed-end funds listed on Annex A and Annex B (each, a "Fund") provides thata certification in recordable form signed by a majority of the Board of Trustees (the "Board") setting forth any amendment and reciting that such amendment was duly adopted shall be conclusive evidence of such amendment; and further WHEREAS, it is desirable to evidence certain amendments previously duly adopted by the Board and, where required, shareholders; NOW THEREFORE, the undersigned, being the members of the Board of each Fund, hereby certify that: Board of Trustee Increase 1.On May 9, 2007, the Board of the Funds listed on Annex A (the "Annex A Funds") amended the second sentence of Section 2.1 of each Annex A Fund's Agreement and Declaration of Trust (the "Section 2.1 Sentence"), subject only to approval by shareholders, to increase the number of Trustees permitted to sit on the Board to fifteen by deleting the Section 2.1 Sentence in its entirety and inserting in lieu thereof: "Thereafter, the number of Trustees shall be determined by a written instrument signed by a majority of the Trustees then in office, provided that the number of Trustees shall be no less than two or more than fifteen." 2.At the annual shareholders' meeting for each Annex A Fund held on August 16, 2007, the shareholders of each Annex A Fund approved and duly adopted such amendment of the Section 2.1 Sentence as approved by each Annex A Fund's respective Board of Trustees. 3.The Board of each Annex A Fund, in the manner provided in Section 11.3(c) of each Annex A Fund's Agreement and Declaration of Trust, hereby approves the amendment and restatement of the Section 2.1 Sentence to evidence the amendment that became effective August 16, 2007. Fund Name Change 1.The Board of each of the Funds set forth in Annex B (the "Annex B Funds") from time to time deemed it to be in the best interests of the Annex B Funds and their shareholders to change the name of each Annex B Fund in connection with certain policy amendments or otherwise at various times. 2.The Board of each of the Annex B Funds duly adopted a change to the respective names of each Annex B Fund, effective as of the dates set forth in Annex B, to its new name as set forth in Annex B. 1 3.The Board of each Annex B Fund, in the manner provided in Section 11.3(c) of each Annex B Fund's Agreement and Declaration of Trust, hereby amend and restate Section 1.1 of each Annex B Fund's Agreement and Declaration of Trust to evidence the amendment of the name of each Annex B Fund as set forth in Annex B that became effective on the dates set forth in Annex B. 2 IN WITNESS WHEREOF, the undersigned, comprising all of the members of the Board of the Funds listed on Annex A and Annex B, have executed this Certification Evidencing Amendment, which may be executed in multiple counterparts and by facsimile, all of which taken together shall constitute one original, as of this 11th day of February, 2011. /s/ Richard E. Cavanagh /s/ Henry Gabbay Richard E. Cavanagh Henry Gabbay Director Director /s/ Richard S. Davis /s/ Jerrold B. Harris Richard S. Davis Jerrold B. Harris Director Director /s/ Frank J. Fabozzi /s/ R. Glenn Hubbard Frank J. Fabozzi R. Glenn Hubbard Director Director /s/ Kathleen F. Feldstein /s/ W. Carl Kester Kathleen F. Feldstein W. Carl Kester Director Director /s/ James T. Flynn /s/ Karen P. Robards James T. Flynn Karen P. Robards Director Director 3 ANNEX A Current Fund Name Ticker Symbol Blackrock Long-Term Municipal Advantage Trust BTA BlackRock Municipal Income Investment Quality Trust BAF BlackRock New York Municipal Income Quality Trust BSE BlackRock Municipal Income Trust II BLE BlackRock New York Municipal Income Trust II BFY BlackRock Municipal Bond Trust BBK BlackRock Municipal Bond Investment Trust BIE Blackrock New Jersey Municipal Bond Trust BLJ Blackrock New York Municipal Bond Trust BQH Blackrock Maryland Municipal Bond Trust BZM Blackrock Virginia Municipal Bond Trust BHV Blackrock California Municipal 2018 Term Trust BJZ Blackrock New York Municipal 2018 Term Trust BLH Blackrock Municipal 2018 Term Trust BPK Blackrock California Municipal Income Trust BFZ Blackrock Municipal Income Trust BFK BlackRock Municipal Income Investment Trust BBF Blackrock New Jersey Municipal Income Trust BNJ Blackrock New York Municipal Income Trust BNY BlackRock Municipal Income Quality Trust BYM Blackrock Pennsylvania Strategic Municipal Trust BPS The Blackrock Strategic Municipal Trust BSD BlackRock Credit Allocation Income Trust IV BTZ Blackrock Real Asset Equity Trust BCF Blackrock Global Opportunities Equity Trust BOE Blackrock Health Sciences Trust BME Blackrock Energy And Resource Trust BGR Blackrock Floating Rate Income Trust BGT Blackrock S&P Quality Rankings Global Equity Managed Trust BQY Blackrock Strategic Dividend Achievers Trust BDT Blackrock Dividend Achievers Trust BDV Blackrock Limited Duration Income Trust BLW BlackRock Credit Allocation Income Trust III BPP Blackrock Core Bond Trust BHK Blackrock Strategic Bond Trust BHD BlackRock High Yield Trust BHY Blackrock Municipal 2020 Term Trust BKK Blackrock Florida Municipal 2020 Term Trust BFO 4 ANNEX B Effective Date(s) of Fund Name Change(s) Ticker BlackRock Credit Allocation Income Trust III (11/13/2009) BlackRock Preferred Opportunity Trust (1/14/2003) BPP BlackRock Credit Allocation Income Trust IV (11/13/2009) BlackRock Preferred and Equity Advantage Trust (11/15/2006) BTZ BlackRock Defined Opportunity Credit Trust (10/24/2007) BlackRock Strategic Income Opportunities Trust (9/21/2007) BHL BlackRock EcoSolutions Investment Trust (7/10/2007) BQR BlackRock Energyand Resources Trust (3/9/2009) BGR BlackRock Fixed Income Value Opportunities (12/18/2008) BlackRock Floating Rate Income Trust (3/9/2009) BlackRock Global Floating Rate Income Trust (5/27/2004) BGT BlackRock Florida Municipal 2020 Term Trust (7/16/2003) BFO BlackRock Limited Duration Income Trust (6/10/2003) BlackRock Managed Duration Income Trust (5/27/2003) BLW BlackRock Long-Term Municipal Advantage Trust (11/28/2005) BTA BlackRock Municipal 2020 Term Trust (7/16/2003) BKK BlackRock Municipal Bond Investment Trust (9/16/2008) BIE BlackRock Municipal Income Investment Quality Trust (11/9/2010) BlackRock Insured Municipal Income Investment Trust (9/16/2008) BlackRock Florida Insured Municipal Income Trust (8/30/2002) BAF BlackRock Municipal Income Investment Trust (9/16/2008) BBF BlackRock Municipal Income Quality Trust (11/9/2010) BlackRock Insured Municipal Income Trust (8/30/2002) BYM BlackRock New York Municipal Income Quality Trust (11/9/2010) BlackRock New York Insured Municipal Income Trust (8/30/2002) BSE BlackRock Real Asset Equity Trust (8/22/2006) BCF BlackRock S&P Quality Rankings Global Equity Managed Trust (9/23/2005) S&P Quality Rankings Global Equity Managed Trust (4/21/2004) BlackRock S&P Global Quality Rankings Trust (3/25/2004) BQY 5
